NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 1-13 is the recitation in claim 1 of a method of preparing a superabsorbent polymer sheet, comprising: preparing a monomer composition by mixing an acrylic-acid based monomer having acidic groups which at least partially neutralized, a comonomer including poly(ethylene glycol) methyl ether (meth)acrylate, an internal crosslinking agent, an encapsulated foaming agent, an inorganic foaming agent having an average particle diameter of 1 µm to 100 µm, and a polymerization initiator; forming a water-containing gel polymer by performing thermal polymerization or photopolymerization of the monomer composition; forming the superabsorbent polymer sheet by drying the water-containing gel polymer; wherein the encapsulated foaming agent and the inorganic foaming agent are included at a weight ratio of 3:1 to 1:1. 
The closest prior art references are the following: (1) Lee et al. KR 10-2016-0063956; (2) Wattebled et al. KR 10-2012-0043165; and (3) Lang et al. KR 10-2008-0091764. Because KR 10-2016-0063956; KR 10-2012-0043165; and KR 10-2008-
Lee et al. ‘956 teach superabsorbent polymers comprising a crosslinked polymer obtained by polymerization and internal crosslinking of a monomer composition comprising an acrylic acid-based monomer having an acidic group and at least a portion of the acidic group neutralized and a surface crosslinking layer formed on the surface of the crosslinked polymer (¶11). The super absorbent polymer is made by a method comprising polymerizing a monomer composition an acrylic acid-based monomer having an acidic group and at least a portion of the acidic group neutralized and crosslinking in the presence of a polymerization initiator, a first crosslinking agent, a low-temperature foaming agent and a high temperature foaming agent to obtain a hydrogel polymer, which is a water-containing gel polymer; pulverizing the hydrogel polymer, drying the polymer, and surface-modifying the polymer with a second crosslinking agent.  See ¶51-56. Examples of low temperature foaming agent include sodium bicarbonate, sodium carbonate, potassium carbonate, potassium bicarbonate, calcium carbonate, and calcium bicarbonate, which are inorganic foaming agents. See ¶59. The weight ratio of low temperature to high temperature foaming agent is 50:1 to 2:1. See ¶62. 
Lee et al. ‘956 fails to disclose that the monomer composition includes a comonomer including poly(ethylene glycol) methyl ether (meth)acrylate. Lee ‘956 fails to disclose that the inorganic foaming agent has a particle diameter of 1 µm to 100 µm. Lee et al. ‘956 fails to disclose an encapsulated blowing agent. 
Wattebled et al. teach superabsorbent polymers formed from a water-absorbing polymer structure which contains partially neutralized, crosslinked acrylic acid (¶17). The superabsorbent is made using a blowing agent such as Expancel®, which is an encapsulated blowing agent (¶28). A monomer solution is used to produce the water-absorbing polymer structure. The monomer solution may contain a crosslinking agent, a water soluble polymer, and an initiator. See ¶54-55 and ¶66. 
Wattebled et al. fails to disclose that the monomer composition includes a comonomer including poly(ethylene glycol) methyl ether (meth)acrylate. Wattebled fails to disclose that the monomer mixture includes an inorganic foaming agent having a particle diameter of 1 µm to 100 µm. 
Lang et al. teach superabsorbent binder polymer compositions (¶2). In the Examples, acrylic acid and di(ethylene glycol) methyl ether methacrylate are used to produce a monomer solution. See lines 1156-1157 of the attached translation. The monomer solution is polymerized and a solution of AIBN (initiator) and ethanol are added. See lines 1174-1176 of the attached translation. The acrylic acid is partially neutralized (see lines 1187-1190). 
Lang fails to disclose that the compositions used to produce the superabsorbent binder comprise an encapsulated foaming agent and an inorganic foaming agent having an average particle diameter of 1 µm to 100 µm. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA B BOYLE/Primary Examiner, Art Unit 1766